Citation Nr: 1111086	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-18 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for chronic sinusitis with headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, posttraumatic stress disorder (PTSD), adjustment disorder, and mood disorder, and to include as secondary to the Veteran's service-connected disabilities.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine with left lower extremity radiculopathy.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a chronic upper respiratory infection (also claimed as a lung disorder), to include as secondary to the Veteran's service-connected chronic sinusitis with headaches, and to include as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to January 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the service connection claims currently on appeal.  The January 2008 rating decision also granted service connection for sinusitis and assigned an initial noncompensable (0 percent) rating for the disability, retroactively effective from January 26, 2007, the date of receipt of the Veteran's service connection claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this occurs VA adjudicators must consider whether the Veteran's rating should be "staged" to compensate her for times since the effective date of her award when her disability may have been more severe than at others).  

In support of her claims, the Veteran testified at the RO's office in St. Petersburg, Florida, at a videoconference hearing held before the undersigned Acting Veterans Law Judge in January 2011.

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only major depressive disorder with PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim has been recharacterized as one claim for any psychiatric disorder, to include all of the Veteran's recent mental health diagnoses.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

Acquired Psychiatric Disorder Claim

First, the Veteran did not receive adequate notice to satisfy the VA duty to notify as prescribed in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran has not been informed about the requirements for substantiating a claim for service connection for PTSD based on an in-service personal assault.  The PTSD claim is part and parcel of the Veteran's claim for service connection for acquired psychiatric disorder.  At her January 2011 Board hearing, the Veteran testified that one of her PTSD stressors was an in-service attempted personal assault.  Thus, she must be provided this additional notice before deciding the acquired psychiatric disorder claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §§ 3.159(b)(1), 3.304(f)(4) (2010).

Second, the Board finds that a remand is required in order to afford the Veteran another VA examination to determine the nature and etiology of her current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In January 2008, the Veteran was afforded a VA examination to determine the nature and etiology of the Veteran's current acquired psychiatric disorder.  The Board finds this examination to be inadequate.  

First, in providing his negative nexus opinion, the VA examiner did not address whether there was any correlation between the December 1978 in-service diagnosis of and treatment for adjustment disorder, and the Veteran's current diagnosis of adjustment disorder.

Additionally, at the Veteran's January 2011 Board hearing, the Veteran testified that her PTSD was due to, in part, an in-service intimidation and attempted personal assault by a male co-worker.  This alleged incident is not documented in the Veteran's service treatment records (STRs).  However, since the Veteran had mental health treatment during her military service, a VA psychiatric examination is needed to determine whether her PTSD is due to an attempted personal assualt during her military service.  Generally, the existence of a stressor is not a medical determination, but for personal assault cases VA regulation states that a medical opinion may be obtained to determine whether an assault actually occurred.  See 38 C.F.R. § 3.304(f) (2010) (VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).

Further, at the Veteran's January 2011 Board hearing, the Veteran testified that her acquired psychiatric disorder was casually related to her service-connected disabilities.  To date, the Veteran has not been afforded a VA examination addressing secondary service connection.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995). 

Thus, the Board finds that a remand is required in order to afford the Veteran another VA examination to determine the nature and etiology of her current acquired psychiatric disorder.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Bilateral Hearing Loss and Tinnitus Claims

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of her bilateral hearing loss and tinnitus.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In regards to the first requirement of a current disorder, the Veteran testified at her January 2011 Board hearing that she currently has tinnitus and bilateral hearing loss.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Thus, by their very nature, bilateral hearing loss and tinnitus are inherently subjective, and the Veteran is competent to attest to having them, even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The determinative issue in this case then is whether the Veteran's tinnitus and bilateral hearing loss are attributable to her military service.  Concerning this, the Veteran asserts that her tinnitus and bilateral hearing loss are due to her military service, during which she was repeatedly exposed to excessive noise while working with heating systems and boilers.  Specifically, at the time of her January 2011 Board hearing, the Veteran testified that during service she was exposed to excessive noise while working with boilers.  The Veteran also testified that she was exposed to loud noise from fighter jets while fixing heating systems on the flight line.  Her DD Form 214 confirms that her military occupational specialty (MOS) was Heating Systems Specialist, and that she was stationed on an Air Force Base.  Hence, the Board concedes that based on her MOS she was exposed to repeated loud noise during her active military service.

However, even acknowledging the Veteran has tinnitus and bilateral hearing loss, and that she was exposed to loud noise repeatedly while in service in the manner alleged, there still must be competent medical nexus evidence establishing a relationship between her current disorders and the noise exposure coincident with her military service.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  As a layman, she is incapable of opining on such matters requiring medical training and expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran has never been afforded VA examinations for these claims.  Therefore, the Board finds that VA examinations are needed to fairly decide these appeals.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Sinusitis Claim

First, the Veteran's last VA examination to assess the current severity of her service-connected chronic sinusitis with headaches was in January 2008.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is over three years old.  The Board also notes that this examination was obtained for the purpose of establishing service connection, and not for evaluating the current severity of the disability.  Further, at her January 2011 Board hearing, the Veteran alleged that this disability had worsened since her last VA examination.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected chronic sinusitis with headaches.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See also, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent treatment records from the Bay Pines, Florida, VA Medical Center (VAMC) are dated from March 2007.  All pertinent treatment records since this date should be obtained and added to the claims file.

Upper Respiratory Infection Claim

First, in her January 2007 service connection claim, the Veteran indicated that she was exposed to asbestos during her military service and that this caused her current upper respiratory infection. 
 
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4- 2000 (Apr. 13, 2000).

Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9, subsection d.  

The adjudication of a claim for service connection for a disorder resulting from asbestos exposure should include a determination as to: (1) whether service records demonstrate the Veteran was exposed to asbestos during service; (2) whether development has been accomplished sufficiently to determine if the Veteran was exposed to asbestos either before or after service; and, (3) whether a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at subsection (h).

The Court has held that VA must analyze a Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disorder, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, 4 Vet. App. at 428.

In this case, the record shows that the RO has not complied with M21-1MR procedures.  The Veteran has not been sent the appropriate questionnaire regarding claims of asbestos exposure, and the RO has not performed thorough development regarding this issue.  These actions must be taken before deciding the upper respiratory infection claim on its merits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Second, the Veteran's personnel file is not currently in the claims file.  The Veteran's personnel file may provide evidence regarding whether the Veteran was exposed to asbestos during her military service, and is therefore relevant.  The Court has determined that if all relevant personnel records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  Therefore, the Veteran's personnel file should be obtained.

Finally, the Board finds that a remand is required in order to afford the Veteran another VA examination to determine the nature and etiology of any current upper respiratory infection.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In regards to a current disorder, at her January 2011 Board hearing, the Veteran testified that she currently experiences drainage into her chest and congestion in her chest.  The Board finds that the Veteran is competent as a layperson to attest to these factual matters of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In regards to an in-service incurrence, the Veteran was treated for an upper respiratory infection in May 1977.  This treatment is documented in her STRs. The Veteran was afforded a VA examination in January 2008, but the VA examiner did not provide a nexus opinion concerning the Veteran's upper respiratory infection.

Further, at the Veteran's January 2011 Board hearing, the Veteran testified that her current upper respiratory infection was casually related to her service-connected chronic sinusitis with headaches.  To date, the Veteran has not been afforded a VA examination addressing secondary service connection.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995). 

Thus, the Board finds that a remand is required in order to afford the Veteran another VA examination to determine the nature and etiology of any current upper respiratory infection.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
  

Lumbar Spine and Cervical Spine Claims

The only evidence of record offering an opinion as to the etiology of the Veteran's current cervical spine disorder and lumbar spine disorder is the January 2008 VA compensation examination.  

Regarding the Veteran's cervical spine disorder, the January 2008 VA examiner determined that the cervical spine disorder could not be associated to the Veteran's active military service without "speculation."  

Regarding the Veteran's lumbar spine disorder, the January 2008 VA examiner provided two distinct nexus opinions - one negative and one speculation.  Specifically, in one opinion, the VA examiner determined that the lumbar spine disorder could not be associated to the Veteran's active military service without "medical speculation."  Thus, the Board finds that an additional opinion is needed to establish one clear and concise opinion regarding the Veteran's lumbar spine disorder.  

Further, concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements of continuity of symptomatology since her military discharge, her December 1978 in-service neck complaints, and the medical literature, especially in light of the existence of current diagnoses.  Thus, additional discussion by an examiner is necessary before decisions on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with governing legal criteria, namely 38 C.F.R. § 3.304(f)(4), send the Veteran an appropriate stressor development letter.  She must be notified that her claimed personal assault in service may be corroborated by evidence from sources other than her service records, as defined in this regulation.  All specific examples of alternative sources of evidence listed in § 3.304(f)(4) must be included in the notification letter.  

2.  Upon receipt of any additional evidence in response to this notice, undertake any and all further development action indicated by the evidence.  Then make a preliminary determination as to whether there is any credible supporting evidence that the Veteran was assaulted during her military service.  Put a statement of this determination in the claims file.

3.  Obtain all pertinent VA outpatient treatment records from the Bay Pines, Florida, VAMC since March 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Ask the Veteran whether she has recently been treated by any private providers for the disabilities currently on appeal, and obtain a list of those providers.  Obtain any available records.  

Specifically, the RO should attempt to obtain the records from the following private physicians:
	a) University of South Florida (USF) Hospital in 	Tampa, Florida (see Veteran's June 2007 statement);
	b) Presbyterian Hospital in Denver, Colorado (see 	Veteran's April 2007 statement); and,
	c) Dr. Daisy DeGanuza in Tampa, Florida (see 	Veteran's April 2007 statement).

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Send the Veteran the appropriate asbestos questionnaire for her to complete and return.  

6.  Obtain the Veteran's service personnel file from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If the efforts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

7.  The RO/AMC should determine whether or not the Veteran's military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the Veteran's claimed upper respiratory infection.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The RO/AMC must then make a specific written determination as to whether the Veteran was exposed to asbestos before, during, or after her military service.  

8.  Schedule the Veteran for an appropriate VA psychiatric examination to ascertain the nature and etiology of her current acquired psychiatric disorder, to include major depressive disorder, PTSD, adjustment disorder, and mood disorder.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current acquired psychiatric disorder, to include major depressive disorder, PTSD, adjustment disorder, and mood disorder, is casually related to her active military service, to include her December 1978 in-service diagnosis of and treatment for adjustment disorder.

The examiner should also render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran was intimidated in connection with an attempted personal assault that was committed against her during her military service in the manner alleged.

If it is determined that the incident occurred in service, or at least as likely as not did, the examiner must then determine whether the Veteran has PTSD at least partly as a consequence of that assault.  The examiner should be instructed that only the in-service assault may be considered as a stressor, as opposed to any pre- and post-service stressors, including any stressors she may have experienced since service.  The examiner should utilize the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis.

The VA examiner should also address whether it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder is etiologically related to or permanently aggravated by her service-connected chronic sinusitis with headaches or her service-connected scar in the lower abdomen from a caesarian section.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

9.  The RO/AMC shall schedule the Veteran for an appropriate VA audiological examination to ascertain the nature and etiology of the Veteran's tinnitus and bilateral hearing loss.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus and bilateral hearing loss are casually related to her active military service, to include her presumed in-service noise exposure based on her MOS of Heating Systems Specialist.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  
If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

10.  Provide a VA examination to the Veteran in order to evaluate the severity of her service-connected chronic sinusitis with headaches.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 6512.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of her failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

11.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's claimed upper respiratory infection and lung disorder.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current upper respiratory infection or lung disorder that is casually related to her active military service, to include her May 1977 in-service treatment for an upper respiratory infection, 

If the RO determines that the Veteran has been exposed to asbestos during her military service, then the VA examiner should also provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current upper respiratory infection or lung disorder that is casually related to her presumed in-service asbestos exposure. 

The VA examiner should also address whether it at least as likely as not (50 percent or greater probability) that the Veteran's upper respiratory infection and /or lung disorder is etiologically related to or permanently aggravated by her service-connected chronic sinusitis with headaches.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

12.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed cervical disc disease.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed cervical disc disease is causally related to her active military service, to include her December 1978 in-service treatment for neck pain.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).
The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

13.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed lumbar degenerative joint disease and lumbar disc disease and left lower extremity radiculopathy.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed lumbar degenerative joint disease and lumbar disc disease and left lower extremity radiculopathy is casually related to her active military service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

14.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

